Citation Nr: 1503560	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-25 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than April 25, 2011, for the grant of service-connected compensation benefits for a spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from a September 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran married his spouse in October 1992.

2.  In a December 2009 rating decision, the RO assigned a 40 percent disability rating for bilateral hearing loss effective September 11, 2009.

3.  In a December 21, 2009, letter, the RO stated that it did not have current information about any dependents; that before it could pay additional benefits for any dependents, the Veteran should complete a VA Form 21-686c, Declaration of Status of Dependents; and that he should provide that information and evidence within one year of the date of that letter in order that he may be paid for any additional benefits from the date the RO received his claim.

4.  The Veteran did not respond within a year of the December 21, 2009, letter.  Instead, he first submitted a VA Form 21-686c, Declaration of Status of Dependents, on April 25, 2011, at which time he claimed service-connected compensation benefits for a spouse.


CONCLUSION OF LAW

The criteria for an effective date prior to April 25, 2011, for the grant of service-connected compensation benefits for a spouse have not been met.  38 U.S.C.A. §§ 5101, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.401 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September and December 2009 and June 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the September 2009 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in an August 2012 statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  

Relevant law and regulations

An award of additional disability compensation for a dependent is effective from the latest of the following dates:  

(1) Date of claim.  This term means the following, listed in their order of applicability:  
(i) Date of veteran's marriage ... if the evidence of the event is received within one year of the event; otherwise, 
(ii) Date notice is received of the dependent's existence, if evidence is received within one year of the VA request.  
(2) Date dependency arises.  
(3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action.  

38 U.S.C.A. § 5110; 38 C.F.R. § 3.401(b).

Factual Background

In November 2004, the Veteran filed his initial claim for service connection and he reported that he was married to his current spouse.  In December 2004, the RO asked him to provide proof of his marriage to his current spouse.  In January 2005, the appellant completed a VA Form 21-686c, Declaration of Status of Dependents, and submitted his marriage certificate establishing his marriage to his current spouse.  In a May 2005 rating decision, the RO granted service connection for bilateral hearing loss and bilateral tinnitus and assigned two 10 percent disability ratings, both effective November 18, 2004.

On September 11, 2009, the Veteran filed a claim for an increased rating for his service-connected bilateral hearing loss.  In a December 2009 rating decision, the RO assigned a 40 percent disability rating for bilateral hearing loss effective September 11, 2009.

In a December 21, 2009, letter, the RO stated that it was paying the appellant as a single veteran with no dependents.  In that letter, the RO added that it did not have current information about any dependents, and that before it could pay additional benefits for any dependents, the Veteran should complete a VA Form 21-686c, Declaration of Status of Dependents.  He did not respond within a year of the December 21, 2009, letter.  Instead, he first submitted a VA Form 21-686c, Declaration of Status of Dependents, on April 25, 2011, at which time he claimed service-connected compensation benefits for a spouse.  In a September 2011 determination, the RO assigned an effective date of April 25, 2011, for the grant of service-connected compensation benefits for a spouse.

Analysis

The Veteran argues that the effective date of the grant of service-connected compensation benefits for a spouse should be September 11, 2009, the date of the assignment of the 40 percent disability rating for bilateral hearing loss, because the RO knew as early as 2004 and 2005 of the existence of his marriage to his current spouse.  

While the Veteran submitted evidence documenting his marriage to his current spouse in early 2005, the RO did not have to assume in December 2009 that he was still married to his current spouse because given the passage of time his marriage to his current spouse could have ended due to death or divorce.  Therefore, the RO was correct in stating in the December 21, 2009, letter, that it did not have current information about any dependents, and that before it could pay additional benefits for any dependents, the appellant should complete a VA Form 21-686c, Declaration of Status of Dependents.  The RO informed him in the letter that he should provide that information and evidence within one year of the date of that letter in order that he may be paid for any additional benefits from the date the RO received his claim, and that if it did not receive that evidence within one year of the date of the letter, it could only pay him from the date it received the evidence.  Despite informing the claimant that he was receiving benefits based on being a single veteran with no dependents and in spite of the admonition that he should submit evidence of his continued marriage to his current spouse within a year to possibly get benefits effective the date of his claim for an increased rating for bilateral hearing loss, the appellant did not respond within a year of the December 21, 2009, letter.

The date of claim for the grant of service connection for service-connected compensation benefits for a spouse is not in November 2004 when the Veteran filed his initial claim and reported that he was currently married to his current spouse because given the passage of time since the initial claim of service connection for bilateral hearing loss and tinnitus and the assignment of a 40 percent disability rating for bilateral hearing loss pursuant to a September 2009 claim for an increased rating, which made him potentially eligible for service-connected compensation benefits for a spouse, it was not established at the time of the December 2009 rating decision assigning the 40 percent disability rating for bilateral hearing loss that he was still married to his current spouse.  Since the Veteran did not submit evidence showing that he was still married to his current spouse until April 25, 2011, the date of claim for the grant of service-connected compensation benefits for a spouse is the later of April 25, 2011, and the date of marriage in October 1992.  Therefore, the date of claim is April 25, 2011.

The date of claim, April 25, 2011, is later than the date dependence arose - the date of marriage in October 1992.  The effective date for the grant of service-connected compensation benefits for a spouse cannot be September 11, 2009, because the Veteran did not submit evidence of dependency within one year of notification of the December 2009 rating decision assigning a 40 percent disability rating for bilateral hearing loss effective September 11, 2009.  Pursuant to 38 C.F.R. § 3.401(b), the latest date of all possible dates for the grant of service-connected compensation benefits for a spouse is April 25, 2011, the date of claim.  Therefore, the effective date for the grant of service-connected compensation benefits is April 25, 2011.
 
To some degree, the Veteran appears to be raising an argument couched in equity in that he contends that he provided evidence in 2004 and 2005 that he was married to his current spouse and that he remained married to her as of September 11, 2009, and so he should receive service-connected compensation for his spouse effective September 11, 2009.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the Board has decided this case based on the law and regulations.  Specifically, the effective date of the grant of service-connected compensation for a spouse is based on the date that the claim was filed since it was not filed within one year of notice of the December 2009 rating decision granting a 40 percent disability rating for bilateral hearing loss and thus not the date VA was first informed that the marriage at one time existed.  38 C.F.R. § 3.401.  

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that an effective date earlier than April 25, 2011, for the grant of service-connected compensation for a spouse is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to an effective date earlier than April 25, 2011, for the grant of service-connected compensation benefits for a spouse is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


